DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-37, 39-43 and 48-54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borovinskih et al. (US 20140120490 A1), herein after Borovinskih.
Regarding claim 33:
Borovkskih discloses:
		A method comprising:
	Providing a treatment plan including a plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements ([0062]);

	Identifying a hook structure configured to receive and react force from one or more elastics in accordance with one or more of the plurality of treatment stages ([0059]);
	Identifying a region of interest of the patient’s teeth corresponding to the hook structure ([0059]);
	Identifying hook design constraints constraining placement of the hook structure within the region of interest of the patient’s teeth ([0059]);
	Identifying in the region of interest one or more constrained hook locations for the hook structure, the one or more constrained hook locations accommodating the hook design constraints ([0059] and [0084]); and
	Displaying one or more virtual representations of the hook structure at the one or more constrained hook locations on the virtual model of the patient’s teeth ([0110]).

Borovinskih uses a computer-based 3-dimensional planning/design tool such as Treat. TM. Software from Align Technology, Inc. to design a tooth positioning appliance including a hook operable to couple to an elastic band ([0059], fig. 5A) and display the design to the user ([0110]). A treatment plan is generated for the individual using this software and includes multiple intermediate arrangements for the patient’s teeth during the orthodontic treatment ([0062]). Using the software, a treating practitioner may generate a digital hook cutout line in a default location on the digital model of the tooth and then modify that line to suit the individual treatment plan and target tooth of the individual ([0059], hook (26) in fig. 4B).

Regarding claim 34:
Borovinskih discloses:
The method of claim 33, wherein the hook design constraints comprise manufacturing constraints, clinical constraints, or some combination thereof ([0086]).  
In Borovinskih, a manufacturing constraint is taught because of the system being able to produce it ([0086]). “In fabricating patient removable orthodontic tooth positioning appliance 20, the digital representation of the orthodontic button may be used to form cutout 22 so that patient removable orthodontic tooth positioning appliance 20 does not interfere with elastic band receiving member 12. In fabricating patient removable orthodontic tooth positioning appliance 25, the hook placement may be used to form hook 26,” ([0086], figs 5A and 5B).

Regarding claim 35:
Borovinskih discloses:
The method of claim 33, wherein the hook design constraints constrain placement of the hook structure in the region of interest due to an interference with a gingival region of the patient’s teeth ([0059]).  In Borovinskih, the treating practitioner generates a hook cutout line extending from the gingival line of a tooth and can be modified to suit the target region of the tooth of the patient ([0059]).

Regarding claim 36:
Borovinskih discloses:
The method of claim 33, wherein: The hook design constraints constrain placement of the hook structure in the region of interest due to an interference with a gingival region of the patient’s teeth ([0059]); and The interference is due to a rotation of a tooth associated with the 

Regarding claim 37:
Borovinskih discloses:
The method of claim 33, wherein: The hook design constraints constrain placement of the hook structure in the region of interest due to an interference with a gingival region of the patient’s teeth (0059]); and Identifying in the region of interest the one or more constrained hook locations comprises moving the hook structure away from the gingival region ([0076]).  In Borovinskih, the treating practitioner generates a hook cutout line extending from the gingival line of a tooth and can be modified to suit the target region (region of interest) of the tooth of the patient ([0059]). The hook generated in the region of interest ([0059]) is to be used in conjunction with an orthodontic elastic band to move one or more teeth in a mesial or distal direction ([0076]), which is in the forward or inward direction, both being away from the gingival region.

Regarding claim 39:
Borovinskih discloses:
The method of claim 33, wherein the virtual model of the teeth represents the initial arrangement, the plurality of intermediate arrangements, and the target arrangement ([0059] and [0062]).  Borovinskih teaches an initial arrangement, followed by multiple intermediate 

Regarding claim 40:
Borovinskih discloses:
The method of claim 33, wherein the hook structure is configured to react the force from the one or more elastics into one or more dental appliances implementing the one or more of the plurality of treatment stages ([0059] and [0064]).  
	
Borovinskih teaches placement of the hook on a specific area of the tooth ([0059]), so when an elastic band is wrapped around at least a portion of it, when in tension, it applies a force to the tooth that the hook is affixed to and/or the jaw which the tooth is a part of ([0064]).

Regarding claim 41:
Borovinskih discloses:  
The method of claim 33, wherein identifying in the region of interest one or more constrained hook locations for the hook structure comprises identifying a plurality of constrained hook locations across a plurality of orthodontic appliances configured to be worn on the patient’s teeth as part of the treatment plan ([0059] and [0062]).  Borovinskih teaches about a treating practitioner identifying the constrained hook locations and dimensions of the hook based on the tooth (0059]). Borovinskih also mentions printing out multiple appliances for the intermediate steps of the treatment plan that can be designed/adjusted in the same way ([0062]).

Regarding claim 42:
Borovinskih discloses:
The method of claim 41, wherein the plurality of constrained hook locations each corresponding to a same anatomical reference point on the patient’s teeth in accordance with the plurality of treatment stages.  Borovinskih teaches about a treating practitioner identifying the constrained hook locations and dimensions of the hook based on the tooth ([0059]). Borovinskih also mentions printing out multiple appliances for the intermediate steps of the treatment plan that can be designed/adjusted in the same way ([0062]). The treating practitioner can put hooks on one tooth or multiple teeth in the treatment plan set, to move them into the target arrangement.

Regarding claim 43:
Borovinskih discloses:
The method of claim 33, wherein displaying the one or more virtual representations of the hook structure comprises displaying the one or more virtual representations of the hook structure on two or more treatment stages of the plurality of treatment stages represented by the virtual model ([0110] and [0062]).  Borovinskih teaches about displaying the virtual representations of the hook structure on various treatment stages ([0110]) and multiple treatment stages can be designed for a set ([0062]).

Regarding claim 48:
Borovinskih discloses:
The method of claim 33, wherein identifying in the region of interest one or more constrained hook locations for the hook structure comprises identifying specific regions on a 

Regarding claim 49:
Borovinskih discloses:
The method of claim 33, wherein the region of interest of the patient's teeth corresponds to a part of an exterior surface of one or more dental appliance configured to implement the treatment plan ([0059], fig. 4A-5B).

	Borovinskih teaches a target tooth area (region of interest) consisting of one or more teeth where cut-out lines can be placed for hooks according to the appropriate treatment plan so the resulting dental appliance looks like figs. 4B-5B, with the dental appliance being placed on the exterior of the patient’s teeth. Multiple appliances can be fabricated in this way to follow the treatment plan.

Regarding claim 50:
Borovinskih discloses:
The method of claim 33, wherein identifying the region of interest of the patient's teeth comprises identifying an area of a specific tooth of the patient's dentition ([0059] and [0110], figs. 11A through 11G).  Borovinskih teaches a treating practitioner generating a hook cutout 

Regarding claim 51:
Borovinskih discloses:
The method of claim 33, wherein the virtual representation of the hook structure comprises an animated representation of the hook structure ([0110], figs. 11A through 11G).  	Borovinskih teaches a digital representation showing a user-selected tooth 102 and elastic band receiving member 104 ([0110], figs. 11A through 11G).

Regarding claim 52:
Borovinskih discloses:
The method of claim 33, further comprising scanning the patient's teeth before providing the treatment plan ([0155]).  Borovinskih teaches scanning the patient’s teeth to make an original digital representation ([0155]).

Regarding claim 53:
Borovinskih discloses:
The method of claim 33, wherein providing the treatment plan comprises segmenting a scan of the patient's teeth ([0110]).  Borovinskih teaches a digital representation that can include one or more teeth from the patient’s scans ([0110]).

Regarding claim 54:

The method of claim 33, wherein the virtual representation of the patient's teeth comprises a three-dimensional (3D) model of the patient's teeth ([0059]).
Borovinskih uses a computer-based 3-dimensional planning/design tool such as Treat. TM. Software from Align Technology, Inc. to design a tooth positioning appliance including a hook operable to couple to an elastic band ([0059], fig. 5A).

Regarding claim 56:
Borovinskih discloses:
“A system comprising:
One or more processors ([0159]);
Memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, implement a computer-implemented method, the computer-implemented method comprising ([0159] and [0163]):
Providing a treatment plan including a plurality of treatment stages to move a patient's teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements ([0062]);
Providing a virtual model of the patient's teeth, the virtual model representing the patient's teeth in accordance with the plurality of treatment stages; identifying a hook structure configured to receive and react force from one or more elastics in accordance with one or more of the plurality of treatment stages ([0059]);
Identifying a region of interest of the patient's teeth corresponding to the hook structure ([0059]);

Identifying in the region of interest one or more constrained hook locations for the hook structure, the one or more constrained hook locations accommodating the hook design constraints ([0059] and [0084]); and
Displaying one or more virtual representations of the hook structure at the one or more constrained hook locations on the virtual model of the patient's teeth ([0059]).”

Borovskih’s system includes one or more processors 402 ([0159]) and a memory subsystem 408 that stores instructions and data during program execution ([0163]). He uses a computer-based 3-dimensional planning/design tool such as Treat. TM. Software from Align Technology, Inc. to design a tooth positioning appliance including a hook operable to couple to an elastic band ([0059], fig. 5A). A treatment plan is generated for the individual using this software and includes multiple intermediate arrangements for the patient’s teeth during the orthodontic treatment ([0062]). Using the software, a treating practitioner may generate a digital hook cutout line in a default location on the digital model of the tooth and then modify that line to suit the individual treatment plan and target tooth of the individual ([0059], hook (26) in fig. 4B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 38 is rejected over 35 U.S.C. 103 as being unpatentable over Borovinskih (US 20140120490 A1) in view of Kuo (US 20140142897 A1).
	Borovinskih discloses the claimed invention substantially as claimed. Borovinskih discloses hook design constraints constraining placement of the hook structure in the region of interest. Borovinskih, however, does not disclose virtual fillers incorporated in the design.
	Kuo, in the same field of endeavor, teaches adding virtual filler to the undercut area of a tooth 346 in digital model (virtual filler 231, area 232 created based on use of virtual filler, fig. 2B-2C, [0058] and [0071]).
	By modifying Borovinskih by Kuo, a virtual filler can be added to the digital appliance design(s) in the treatment plan as taught by Kuo. With this virtual filler being added to the design, the treating practitioner can now take that aspect of the design into account when making the hook design constraints for the device(s) so it does not interfere with the virtual filler.

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih (US 20140120490 A1) in view of Morton et al. (CN 102215771 A), herein after Morton.
Regarding claim 44:
Borovinskih discloses the claimed invention substantially as claimed. Borovinskih discloses,
“The method of claim 33, further comprising:

However, Borovinskih does not disclose,
“Receiving one or more requests to modify the one or more constrained hook locations;
Modifying the one or more constrained hook locations in response to the one or more requests.”

Morton, in the same field of endeavor, teaches receiving a request and modifying a parameter. It is noted, however, that the claim does not specifically require any specifics as to how the request is received or modified. In paragraph 173, Morton teaches, “In order to realize the interaction with the user, can use a computer system to practice the invention, the computer system has for example monitor or LCD (liquid crystal display) screen display device and the user display information can provide input to a computer system such as a keyboard, a two-dimensional pointing device (e.g., mouse or track ball) or a three-dimensional pointing device (such as a data glove or a gyroscope mouse) input device. The computer system can be programmed to provide a graphical user interface, computer program interaction with the user through the interface. The computer system can be programmed to provide a virtual reality three-dimensional display interface,”. Morton also teaches in paragraph 78 that requests to modify the treatment plan can be carried out on the computer. Specific modifications to the treatment plan, such as constrained hook locations, are mentioned in paragraph 59 of Borovinskih, “Embodiments also include methods for designing patient removable orthodontic tooth positioning appliances including hooks. In one embodiment, computer-based 3-dimensional planning/design tools may be used to design and fabricate a tooth positioning 

Regarding claim 45:
Borovinskih/Morton as modified discloses the claimed invention substantially as claimed. Borovinskih discloses modifying one or more constrained hook locations for a selected treatment stage of the one or more treatment stages ([0062]), modifying the one or more constrained hook locations at other treatment stages other than the selected treatment stages ([0062] and [0059]), and displaying virtual representations of hook structure at the modified hook locations ([0110]). However, Borovinskih does not disclose receiving one or more requests to modify the one or more constrained hook locations for a selected treatment stage of the one or more treatment stages or modifying the one or more constrained hook locations at other treatment stages other than the selected treatment stages in response to the one or more requests.
Morton, in the same field of endeavor, teaches receiving a request and modifying a parameter. It is noted, however, that the claim does not specifically require any specifics as to how the request is received or modified. Morton teaches, “In order to realize the interaction 

Regarding claim 46: 

Morton, in the same field of endeavor, teaches receiving a request and modifying a parameter. It is noted, however, that the claim does not specifically require any specifics as to how the request is received or modified. Morton teaches, “In order to realize the interaction with the user, can use a computer system to practice the invention, the computer system has for example monitor or LCD (liquid crystal display) screen display device and the user display information can provide input to a computer system such as a keyboard, a two-dimensional pointing device (e.g., mouse or track ball) or a three-dimensional pointing device (such as a data glove or a gyroscope mouse) input device. The computer system can be programmed to provide a graphical user interface, computer program interaction with the user through the interface. The computer system can be programmed to provide a virtual reality three-dimensional display interface,” ([0173]). Morton also teaches that requests to modify the treatment plan can be carried out on the computer ([0078]). Specific modifications to the treatment plan, such as constrained hook locations, are mentioned in paragraph 59 of Borovinskih, “Embodiments also 
Regarding claim 47:
	Borovinskih/Morton as modified discloses the claimed invention substantially as claimed. Borovinskih discloses modifying the one or more constrained hook locations ([0059]), displaying virtual representations of the hook structure at the modified constrained hook locations ([0110]), and modifying comprises deleting the one or more virtual representations of the hook structure or moving the one or more constrained hook locations ([0059]). However, Borovinskih does not disclose receiving one or more requests to modify the one or more constrained hook locations or modifying the one or more constrained hook locations in response to the one or more requests.
Morton, in the same field of endeavor, teaches receiving a request and modifying a parameter. It is noted, however, that the claim does not specifically require any specifics as to how the request is received or modified. Morton teaches, “In order to realize the interaction .

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih (US 20140120490 A1) in view of Schlimper (US 20160199154 A1).
Borovinskih discloses the claimed invention substantially as claimed. Borovinskih discloses identifying hook design constraints ([0059]), but does not disclose a warning in response to identifying the hook design constraints.
Schlimper, in the same field of endeavor, discusses that a system can determine the size of a bracket receiving area and provide a warning to the user in case the bracket receiving area is too small ([0070]). This would be, for example, to make sure that the area is sufficiently large to provide a good bond between the finished bracket and the patient’s tooth ([0070]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borovinskih with Schlimper to include providing a warning to the user once the user identifies the hook design constraints if it senses that the hook is too large for the area of the tooth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L HOLLER whose telephone number is (571)272-7086. The examiner can normally be reached Monday-Friday 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/ALISON LYNN HOLLER/Examiner, Art Unit 3772                                                                                                                                                                                                        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772